— Judgment unanimously affirmed without costs. Memorandum: On appeal from a judgment entered upon a jury verdict dismissing his claims of legal malpractice, plaintiff raises many issues, only one requiring comment. The trial court’s disallowance of testimony by plaintiffs expert regarding the legal standard of professional care was not error. As a general rule, an expert should be permitted to offer an opinion on an issue which involves professional knowledge or skill not within the range of ordinary training or intelligence (Selkowitz v County of Nassau, 45 NY2d 97, 102). Consistent with this rule, the court properly permitted plaintiffs expert to state his opinion that defendant’s conduct fell below the ordinary and reasonable skill and knowledge commonly possessed by a member of his profession (Grago v Robertson, 49 AD2d 645, 646). It is for the trial court to state the standard of reasonable professional care and it is for the jury to decide whether there was a deviation from such standard (PJI 2:152; Matter of Weinberg [Needleman], 226 App Div 3, affd 252 NY 622). The court’s ruling and charge properly permitted the jury to assess fairly plaintiff’s evidence. We have considered plaintiffs remaining claims and find them lacking in merit. (Appeal from judgment of Supreme Court, Oneida County, Lawton, J. — legal malpractice.) Present — Dillon, P. J., Doerr, Boomer, Green and Davis, JJ.